—Motion by appellants (1) to validate their two separate notices of appeal, both dated November 19, 1975, from a judgment of the Supreme Court, *828Kings County, entered November 25, 1975; (2) for a preference in the hearing of the appeals; and (3) to stay all proceedings by respondents to enforce or implement said judgment pending the appeals. Motion granted as to item (1) (CPLR 5520, subd [c]) and dismissed as to items (2) and (3) as moot (the appeals are decided herewith). Gulotta, P. J., Hopkins, Margett, Christ and Shapiro, JJ., concur.